Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   September 07, 2017

The Court of Appeals hereby passes the following order:

A17A1966. CEDRIC B. PICKARD v. THE STATE.

      A jury found Cedric B. Pickard guilty of kidnapping and two counts of
aggravated child molestation, and his convictions were affirmed on appeal.1 See
Pickard v. State, 257 Ga. App. 642 (572 SE2d 660) (2002). Following the denial of
what appears to be Pickard’s fourth extraordinary motion for new trial, Pickard filed
a motion to set aside the denial order, arguing he was not given timely notice of the
trial court’s ruling and thus was unable to appeal. The trial court denied the motion,
and Pickard filed a notice of appeal from this ruling. We lack jurisdiction.
      When a trial court fails to provide an order to an aggrieved party in a timely
manner, that party may file a motion to set aside the order so that it may be reentered,
thus restarting the time for filing an appeal. See Cambron v. Canal Ins. Co., 246 Ga.
147, 148 (1) (269 SE2d 426) (1980). Such a motion is authorized by OCGA § 9-11-
60 (g). See id; Crawford v. Kroger Co., 183 Ga. App. 836 (360 SE2d 274) (1987).
Ordinarily, a party may appeal directly the denial of a motion to set aside under
Cambron. However, the underlying subject matter of an appeal controls over the
relief sought in determining the proper appellate procedure. See Rebich v. Miles, 264
Ga. 467-468 (448 SE2d 192) (1994). Because the underlying issue involved the
denial of an extraordinary motion for new trial, Pickard was required to follow the
discretionary appeal procedures to obtain appellate review. See OCGA § 5-6-35 (a)
(7); Rebich, supra. He failed to do so.

      1
      Since that time, Pickard has filed multiple actions in this Court. See Case
Numbers A07A2097; A08D0261; A11A0091; A11D0246; A14D0371; and
A16A1424.
    For these reasons, we lack jurisdiction over this appeal, which is hereby
DISMISSED.

                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   09/07/2017
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                  , Clerk.




                                     2